425 W. Main Assoc. LP v Selective Ins. Co. of S. Carolina (2020 NY Slip Op 04121)





425 W. Main Assoc. LP v Selective Ins. Co. of S. Carolina


2020 NY Slip Op 04121


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed July 17, 2020.) 


MOTION NO. (14/20) CA 19-00100.

[*1]425 WEST MAIN ASSOCIATES LP, PETITIONER-APPELLANT, 
vSELECTIVE INSURANCE COMPANY OF SOUTH CAROLINA, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.